Citation Nr: 0906445	
Decision Date: 02/20/09    Archive Date: 02/27/09

DOCKET NO.  05-07 518	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUES

1.  Entitlement to accrued benefits, based on an application 
to reopen a previously denied claim of service connection for 
a psychiatric disorder.  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for the 
cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney at 
Law


ATTORNEY FOR THE BOARD

Van Stewart, Counsel


INTRODUCTION

The Veteran had active military service from April 1942 to 
September 1943.  He died on June [redacted], 1984; the appellant is 
the Veteran's widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2003 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, that denied the appellant's claims for 
Dependency and Indemnity Compensation (DIC) and accrued 
benefits.  

Normally, absent a waiver from the appellant, a remand is 
necessary when evidence is received by the Board that has not 
been considered by the agency of original jurisdiction (AOJ).  
Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  Here, the Board notes that evidence 
and argument received in October 2007 was accompanied by a 
waiver of consideration by the AOJ.  The Board therefore 
finds that a remand is not necessary.  Additional argument 
received later in October 2007 is redundant of argument 
previously proffered, and, because it has been considered by 
the AOJ, a remand is not required.  

The Board denied entitlement to both of the captioned issues 
in a decision dated in November 2007.  The claimant appealed 
the Board's denial to the United States Court of Appeals for 
Veterans Claims (Court).  In October 2008, VA General Counsel 
and the Veteran's attorney filed a joint motion to vacate the 
November 2007 Board decision.  By an order dated in November 
2008, the Court granted the joint motion, vacated the Board's 
November 2007 decision, and remanded the matter to the Board 
for re-adjudication.  

As regards the claim for accrued benefits, the basis for the 
remand was an agreement by the parties that the Board had 
failed to address the probative nature or credibility of a 
physician's testimony at a September 1983 hearing with 
respect to the question of whether the record contains new 
and material evidence to reopen the denied accrued benefits 
claim.  

As regards the petition to reopen the previously denied claim 
of service connection for the cause of the Veteran's death, 
the basis for the remand was an agreement by the parties that 
the Board had failed to address newly received evidence 
consisting of articles and abstracts of articles downloaded 
from the worldwide web.  Specifically, the parties agreed 
that it was error for the Board to not have considered these 
newly received downloaded articles and abstracts "in light 
of the argument advanced by Appellant's counsel before the 
agency that EKGs were not helpful in diagnosing minor forms 
of ventricular arrhythmias, that heat stroke predisposes a 
person to certain risk of myocardial ischemia and conductive 
disturbances, and that many of the veteran's service-related 
complaints were in fact the first signs of cardiac 
arrhythmias."  

This case has been advanced on the Board's docket.  38 
U.S.C.A. § 7107(a)(2) (West 2002) and 38 C.F.R. § 20.900(c) 
(2008).  


FINDINGS OF FACT

1.  The Veteran died in June 1984.  

2.  The Veteran's death certificate lists the immediate cause 
of death as cardiac arrest, which was due to (or as a 
consequence of) ventricular arrhythmia.   

3.  At the time of the Veteran's death, he was not service 
connected for any disability, but there was an application 
pending to reopen a previously denied claim of entitlement to 
service connection for acquired psychiatric disability.  (The 
claim of service connection had been previously denied by the 
Board in 1979.)

4.  The evidence received between the 1979 Board decision and 
the Veteran's June 1984 death was either cumulative or 
redundant, and does not establish a basis for reopening of 
the claim of service connection for psychiatric disability.  

5.  In July 1990, the Board determined that the Veteran's 
death was not caused by a disability incurred in or 
aggravated during the Veteran's military service, to include 
specifically the cardiovascular disease that resulted in the 
Veteran's death. 

6.  The documentation submitted since the July 1990 Board 
decision is either cumulative or redundant, or does not raise 
a reasonable possibility of substantiating the claim of 
service connection for the cause of the Veteran's death.

7.  On the date of his death there were no periodic VA 
benefits due and unpaid to the Veteran.  


CONCLUSIONS OF LAW

1.  At the time of the veteran's death there were no accrued 
benefits that were due and unpaid to the veteran.  
38 U.S.C.A. § 5121 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.1000(a) (2008).

2.  The July 1990 Board decision that determined that the 
appellant was not entitled to service connection for the 
cause of the Veteran's death is final; new and material 
evidence sufficient to reopen the appellant's claim of 
entitlement to service connection for the cause of the 
Veteran's death has not been received.  38 U.S.C.A. §§ 5103, 
5103A, 5107, 5108, 7105 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156, 3.159, 20.1105 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The Board notes that the appellant was apprised of VA's 
duties to both notify and assist in her accrued benefits 
claim in correspondence dated in September 2004 and January 
2007.  (Although the notice required by the VCAA was not 
provided until after the RO adjudicated the appellant's 
claims, "the appellant [was] provided the content-complying 
notice to which [s]he [was] entitled."  Pelegrini, 18 Vet. 
App. at 122.  Consequently, the Board does not find that the 
late notice under the VCAA requires remand to the RO.  
Nothing about the evidence or any response to the RO's 
notification suggests that the case must be re-adjudicated ab 
initio to satisfy the requirements of the VCAA.)  

Specifically regarding VA's duty to notify, the notifications 
to the appellant apprised her of what the evidence must show 
to establish entitlement to the benefits sought, including 
the requirement that new and material evidence be received in 
order to reopen a previously denied claim, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
appellant, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
appellant's behalf.  

While the notifications did not include the criteria for 
assigning disability ratings or for award of an effective 
date, see Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), because the appellant's claims will be denied, these 
questions are not now before the Board.  Consequently, a 
remand is not necessary.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).

The Board notes that the appellant's attorney contended in a 
March 2007 written statement that VA has breached its duty to 
assist the appellant by failing to obtain a medical opinion.  
In correspondence received in October 2007, the appellant's 
attorney requested that the Board order a medical 
examination.  The assertion and the requests for a medical 
opinion and medical examination are without merit.  The 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that in the absence of new and 
material evidence VA is not required to provide assistance to 
a claimant attempting to reopen a previously disallowed 
claim, including providing a medical examination or obtaining 
a medical opinion.  Paralyzed Veterans of America, et al. v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1343 (Fed. Cir. 
2003) (PVA).  

As noted above, in the absence of new and material evidence 
VA is not required to obtain medical opinion evidence.  
Notwithstanding the foregoing, the Board notes that the RO 
obtained the Veteran's service medical records (SMRs), and VA 
and private medical records.  VA has no duty to inform or 
assist that was unmet.

II.  Accrued Benefits

By way of background, the Board notes that the Veteran was 
given a disability discharge in September 1943 for what was 
diagnosed as psychoneurosis, hysterical, moderate, that was 
determined to have existed prior to service.  Service 
connection was initially denied in a rating decision dated in 
August 1944 because an examination the preceding month had 
specifically found no psychoneurosis.  

The Veteran submitted another claim of service connection for 
psychoneurosis in January 1976.  The claim was denied by the 
RO in a rating decision dated in May 1976.  The Veteran's 
appeal was denied by the Board in a decision dated in 
November 1976.  In a psychological note dated in December 
1976, the testing clinical psychologist gave as his 
diagnostic impression that the Veteran was taking a counter-
dependent and counter-phobic attitude, and doing it from the 
position of paranoid vigilance and sensitivity.  The examiner 
also noted in his diagnosis that the most likely meaning of 
the Veteran's test responses was that he was fighting off a 
depression.  Service connection was denied by the Board in 
1979.  The Veteran's claim to reopen was filed in January 
1981, this time characterized as a claim for service 
connection for a nervous condition.  

In its December 2004 Statement of the Case (SOC) in the 
instant claim, the Wichita, Kansas RO addressed the denial of 
entitlement to accrued benefits, and cited to the Board's 
August 1984 denial of the Veteran's claim of service 
connection for a psychiatric disability.  When, as here, a 
veteran dies during the course of the appeal of a denied 
claim, his appeal on the merits becomes moot and must be 
dismissed for lack of jurisdiction.  See United States v. 
Munsingwear, Inc., 340 U.S. 36, 39 (1950) (established 
practice in dealing with a case that has become moot while 
pending an appellate decision on the merits is to reverse or 
vacate the judgment below and remand with a direction to 
dismiss).  The United States Supreme Court in Munsingwear 
explained the purpose for vacating a judgment when a case has 
become moot:  "[I]t is commonly utilized in precisely this 
situation to prevent a judgment, unreviewable because of 
mootness, from spawning any legal consequences."  
Munsingwear, 340 U.S. at 41.  

Because the Board did not dismiss the Veteran's appeal at the 
time of the Board's August 1984 decision, it is apparent that 
the Board was unaware that the Veteran had died in late June 
1984.  Because the Veteran's previously denied appeal had not 
been dismissed, in August 2006 the Board vacated the August 
1984 Board decision.  That vacatur ensured that the August 
1984 Board decision and the underlying RO decision(s) will 
have no preclusive effect in the adjudication of any accrued-
benefits claim derived from the Veteran's entitlements.  It 
also nullified the previous merits adjudication by the RO 
because that RO decision was subsumed in the Board's 1984 
decision.  See Yoma v. Brown, 8 Vet. App. 298 (1995) (relying 
on Robinette v. Brown, 8 Vet. App. 69, 80 (1995)); see also 
Hudgins v. Brown, 8 Vet. App. 365, 368 (1995).  

The appellant timely submitted her original claim in October 
1984, several months following the June 1984 death of her 
husband.  The claim was submitted on a VA Form 21-534, 
Application for Dependency and Indemnity Compensation [DIC] 
or Death Pension by Surviving Spouse or Child (Including 
Accrued Benefits and Death Compensation, Where Applicable).  
Service connection for the cause of the Veteran's death was 
denied in a rating decision dated in August 1987.  While the 
rating decision noted that the Veteran was not service-
connected for any disability at the time of his death, 
implying that there were no accrued benefits due at the time 
of his death, the decision did not specifically deny 
entitlement to accrued benefits.  

The appellant subsequently submitted another VA Form 21-534, 
received in May 2003, asking specifically for "widow's 
pension and A&A [aid and attendance]."  That claim was 
denied by the RO in September 2003, and specifically denied 
entitlement to accrued benefits because VA did not owe the 
Veteran any money at the time of his death.  In a notice of 
disagreement (NOD) received in February 2004, the appellant 
appealed the denial of entitlement to accrued benefits.  
While the May 2003 claim for benefits was not timely because 
it was not filed within one year of the Veteran's death, 
because the August 1987 decision responding to her timely 
October 1984 claim did not specifically deny entitlement to 
accrued benefits, the Board considers that the October 1984 
claim for accrued benefits was still open and unadjudicated 
at the time of the 2003 claim and subsequent RO decision.  

At the same time that the Board vacated the August 1984 Board 
decision, it issued another decision that, inter alia, 
remanded the captioned issues.  On remand, in a May 2007 
SSOC, the RO determined that new and material evidence had 
not been received showing that the Veteran's pre-existing 
mental condition was permanently aggravated by service.  
Noting that the Veteran was not service-connected for any 
disability at the time of his death, and having found that 
new and material evidence had not been received to reopen the 
previously denied service connection claim that was pending 
and on appeal, the RO then denied entitlement to accrued 
benefits.  

Periodic monetary benefits (other than insurance and 
servicemen's indemnity) under laws administered by VA to 
which an individual was entitled at death under existing 
ratings or decisions, or those based on evidence in the file 
at date of death (with certain exceptions noted below) 
("accrued benefits"), and due and unpaid for a period not to 
exceed two years prior to the last date of entitlement, will, 
upon the death of such person, be paid to a qualifying 
survivor.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000(a).  (The 
Board notes that the two-year limitation was deleted by the 
Veterans Benefits Act of 2003, but only with respect to 
deaths occurring on or after the December 16, 2003, date of 
enactment of the law.  Pub. L. 108-183, 117 Stat. 2556 
(2003)).)  

To summarize the foregoing, at the time of his death, the 
Veteran was not service-connected for any disability; the 
claim for accrued benefits is based on a claim to reopen a 
previously denied claim of service connection for an acquired 
psychiatric disorder, which was the only claim pending at the 
time of the Veteran's death.  Under these circumstances, in 
order to establish entitlement to accrued benefits for an 
acquired psychiatric disorder, two criteria must be met.  

First, as regards the claimed psychiatric disorder, there 
must be received, since the last final denial of service 
connection, which was in 1979, new and material evidence 
adequate to establish a basis for reopening of the claim.  
(The Board notes that at the time the Veteran sought to 
reopen his claim for service connection for a psychiatric 
disorder, VA regulations did not define new and material 
evidence, as it does in the current regulation.  In any 
event, the "old" regulation only specified that new and 
material evidence received prior to the expiration of the 
appeal period, or prior to the appellate decision, will be 
considered as having been filed at the beginning of the 
appeal period.  That regulation also provided that, where the 
new and material evidence consists of a supplemental report 
from the service department after a decision has become 
final, the former decision will be readjudicated.  Id.  Thus, 
the regulation extant at the time of the Veteran's claim to 
reopen the psychiatric disorder service connection claim was 
filed, or for that matter at the time the appellant filed her 
initial claim for accrued benefits, does not define "new and 
material evidence.")   

Secondly, since accrued benefits can only be paid based on 
evidence in the file at date of death, only evidence received 
prior to the Veteran's death in June 1984 may be considered.  
Thus, no evidence received before the Board's August 1979 
denial and after June 1984 (as well as post-death exceptions 
discussed in the following paragraphs) may be considered in 
deciding the claim to reopen.  Moreover, the claim of accrued 
benefits can only be granted if the claim of service 
connection for an acquired psychiatric disorder is reopened 
based on receipt of new and material evidence received 
between the last final denial in August 1979 and the date of 
the Veteran's death in June 1984, and then only if service 
connection is thereafter granted for an acquired psychiatric 
disorder.  

As noted, only evidence of record at the time of the 
veteran's death is considered in adjudicating a claim for 
accrued benefits.  38 C.F.R. § 3.1000.  However, the Court 
has held that certain documents may be deemed as 
constructively of record in an accrued benefits claim even 
though physically absent from the record on the date of 
death.  Hayes v. Brown, 4 Vet. App. 353, 360- 361 (1993).  

Specifically, the Hayes court noted that the VA Adjudication 
Manual, M21-1, paragraph 5.25(b), permits certain government 
documents to be considered as being in the file at date of 
death even though actually put into the file after the date 
of death.  The government documents consist of evidence in 
file at date of death.  Evidence "in file," in turn, 
includes the following, even if such reports are not reduced 
to writing or are not physically placed in the Veteran's file 
until after death:  (1) service department records; (2) 
reports of VA hospitalization; (3) reports of treatment of 
examinations in VA medical centers including those in 
outpatient treatment folders; (4) Reports of hospitalization, 
treatment or examinations authorized by VA; and (5) Reports 
of autopsy made by VA on the date of death.  In addition, the 
Court noted that VA Manual, M21-1, paragraph 5.25(b) states, 
in relevant part, that "[t]he cited regulations [38 C.F.R. § 
3.1000(d)(4) and § 3.327(b)(1) (1992)] also provide for the 
acceptance of evidence after death for verifying or 
corroborating evidence 'in file' at death."  

The Court also noted that, in accordance with a then-current 
VA regulation, any hospital report and any examination report 
from a military hospital or from a State, county, municipal 
or other government hospital or recognized private 
institution which contain descriptions, including diagnoses 
and clinical and laboratory findings, adequate for rating 
purposes, of the condition of the organs or body systems for 
which claim is made may be deemed to be included in the term 
"Department of Veterans Affairs examination."  38 C.F.R. § 
3.327(b)(1) (1992).  That holding, however, only applied to 
medical examinations related to rating claims, not to service 
connection claims.  Id.  See also 60 Fed. Reg. 27409 (May 24, 
1995), which eliminated the requirement in 38 C.F.R. § 
3.327(b)(1) that at least one VA examination be made in every 
case in which compensation benefits are awarded, and with it, 
the exceptions deemed to be included in the term "Department 
of Veterans Affairs examination."  

Thus, the Court found that, taken together, these provisions 
from the VA Adjudication Manual and the Code of Federal 
Regulations may require that such reports, even though 
submitted after death, nevertheless, be considered.  As will 
be shown below, none of the evidence received after the 
Veteran's death can be considered to have been "in file" at 
the time of the Veteran's death.  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Caluza v. Brown, 7 Vet. App. 
498 (1995).

The Veteran was never service connected for any disability.  
As noted, he was given a disability discharge in September 
1943 for what was diagnosed as psychoneurosis that was 
determined to have existed prior to service.  Service 
connection was initially denied in a rating decision dated in 
August 1944 because an examination the preceding month had 
specifically found no psychoneurosis.  As noted, at the time 
of the Veteran's death he had a service connection appeal 
pending.  The issue on appeal was whether new and material 
evidence had been received to reopen a claim of entitlement 
to service connection for an acquired psychiatric disability.  
The Board's 1984 decision and the RO's predicate decisions 
having been vacated, the claim was therefore last denied in a 
final decision by the Board dated in August 1979.  

The August 1979 Board denial was based on its determination 
that evidence received since its November 1976 denial did not 
provide a factual basis permitting a finding that his 
currently diagnosed chronic depression was incurred in or 
aggravated during service.  The pertinent evidence of record 
at the time of the Board's 1979 decision consisted of the 
Veteran's SMRs, the report of a July 1944 VA neuropsychiatric 
examination, the transcript of the a November 1978 Regional 
Office hearing, written statements and argument from the 
Veteran, his wife and several others, and his treating 
psychiatrist who also testified at his hearing.  

In its August 1979 decision, the Board found that the record 
revealed that the Veteran was hospitalized in service in 
March 1943 for what he himself called "heart attacks."  A 
psychiatrist who examined the Veteran at the time observed 
that he had seen the Veteran in August 1942 when he had 
exhibited characteristic panic symptoms and, according to the 
record, similar episodes had occurred since then.  The 
examiner commented that the most striking thing about the 
Veteran was his search for an illness.  Instead of expressing 
relief when told that his heart was normal, he suggested that 
maybe his lungs were bad.  He was described as a self-
centered, dependent individual who was obviously not pleased 
with the separation from his wife and home; there was an air 
of repressed hostility against "the system" in his attitude 
and manner.  The examiner diagnosed the Veteran with 
psychoneurosis, conversion hysteria, hysterical syncopal 
attacks; the condition was listed as having existed prior to 
service.  

When the Veteran was hospitalized again in August 1943, it 
was noted that he had had fainting attacks since 1932, the 
first occurring when his sister-in-law died.  A medical board 
subsequently found that the Veteran was unfit for duty 
because of psychoneurosis and hysteria manifested by attacks 
of chest pain, anxiety, and tenseness.  The finding 
determined that the Veteran's psychoneurosis and hysteria 
were constitutional in nature, with onset occurring in 1931, 
which was well before he was drafted in 1942.  

A December 1976 psychiatric examination report summarized the 
Veteran's medical, social, and work history.  The examination 
report shows that the Veteran reported that he often had 
"nervous spells" where he was unable to think through or 
complete the simplest tasks.  He reported no previous 
psychiatric treatment or counseling.  The examiners, three 
physicians, determined that the Veteran was unable to make 
independent decisions, had little self confidence, and found 
it difficult to assume responsibilities.  He expressed that 
he believed he had the ability and the potential for great 
achievements if he had only been allowed to do so.  The 
examiners did not express a specific diagnosis of a mental 
disorder, and did not attribute any of the Veteran's then-
current mental problems to his military service.  

An accompanying psychological report based on multiple tests 
administered gave as a diagnostic impression that the Veteran 
was taking a counter-dependent and counter-phobic attitude, 
and doing it from the position of paranoid vigilance and 
sensitivity.  The psychologist found that the most likely 
meaning of the Veteran's test communications was that he was 
fighting off depression.  

Included in the evidence introduced prior to the Board's 
August 1979 decision is a psychiatrist's diagnosis of chronic 
depression.  At a November 1978 hearing, a psychiatrist, 
C.W., M.D., testified on the Veteran's behalf.  Dr. W. noted 
that, since many years had elapsed since the Veteran's 
military service, a lot of what he was testifying to was 
speculation.  Dr. W. discussed the Veteran's pre- and post-
service employment, and opined that the pre-service history 
of a fainting spell was "hardly evidence of a psychoneurotic 
problem."  "Speculating conservatively" based on a two-
year-old examination and a talk with the Veteran earlier in 
the year, Dr. W. opined that the Veteran had suffered from 
chronic depression that had affected his life.  Dr. W. 
concluded that "I think something happened to him in service 
that has plagued him since, and on that basis I think he 
should have a service-connected disability."  

In written testimony introduced at that hearing, the Veteran 
contended that he had not been able to cope with further 
military training after he suffered two bouts of what he 
called "heat stroke" (but that the Veteran's STRs identify 
as "heat exhaustion") during the first five months of 
military service.  He also noted that he had had a spotty 
work record after service until 1950, at which time he 
obtained work at an aircraft company that lasted until he 
retired in 1972.  

Evidence added to the record between the Board's August 1979 
decision and the Veteran's June 1984 death consists, in 
pertinent part, of five written statements from friends and 
relatives attesting to the Veteran's health and to perceived 
changes on his return from military service.  Received in 
July 1983 was a single-page form claiming a "nervous spell" 
in February 1945, and single page report of an examination 
conducted in July 1950.  Also newly received are duplicates 
of various documents from the 1940s through August 1979.  

Finally, new to the record between the denial in August 1979 
and the date of the Veteran's death is the transcript of a 
September 1983 hearing at the RO, at which Dr. W. again 
testified.  Dr. W. noted at the outset that he had more 
information than he had at the time of his testimony at the 
November 1978 hearing.  He testified that the Veteran's 
current diagnosis would be psycho-physiologic reaction 
involving both the central nervous system and the 
cardiovascular system, in a hysterical personality.  He also 
noted that the personality issue began in childhood, and that 
a pre-service fainting spell is not related to his current 
psychological disorder, except that "the only connection is 
he had the same basic personality structure. . ."  He 
speculated that in-service stresses "might have been 
dramatic enough experiences to really make that become a much 
greater kind of activity."  He concluded that two events, 
identified as involving heart attack symptoms, "marked the 
beginning, at least as far as other people could witness, of 
the psychoneurosis that has persisted to the present time."  

Addressing the pertinent evidence received into the record 
between the last final denial in August 1979 and the date of 
the Veteran's death in June 1984, the Board finds that all 
but two of the statements from friends and relatives, while 
new in that the specific documents were not previously of 
record, are not new evidence because they merely espouse 
contentions previously advanced by the Veteran and others.  
The February 1945 document wherein the Veteran avers a 
"nervous spell" appears to be new to the record, but is 
also not new evidence because it is duplicative of claims 
previously made by the Veteran that were of record at the 
time of the Board's August 1979 denial.  The July 1950 
examination report is perfunctory at best, and contains no 
information relevant to the claim.

As for the new testimony, the Board notes that, while Dr. 
W.'s credentials as a psychiatrist who had previously seen 
the Veteran make his opinions probative, the Board also finds 
that the later testimony does not tend to establish a new 
factual basis for reopening the previously denied claim.  
This is so because, while the September 1983 hearing 
testimony provided more detail and analysis by Dr. W., in the 
end it did not change his ultimate conclusion that the 
Veteran had, at that time, a current mental disability that 
was, in the doctor's opinion, related to his military 
service.  This was the same conclusion the doctor previously 
arrived at, and which was previously considered by the Board.

The essential difference in the two testimonies is that, in 
November 1978 Dr. W. testified that it was his opinion "that 
something happened to [the Veteran] in service that has 
plagued him since," and his September 1983 testimony, in the 
final analysis, merely specified what that "something" was:  
two in-service events, identified as involving heart attack 
symptoms, that "marked the beginning. . .of the 
psychoneurosis that has persisted to the present time."  
Since Dr. W.'s September 1983 testimony is in effect a repeat 
of his earlier testimony, the Board finds that the September 
1983 testimony is not sufficient to reopen the previously 
denied claim, even when considered in the context of the 
entire record.  Put another way, while the words are new and 
different in the September 1983 testimony, Dr. W.'s 
conclusions are not.  Thus, the Board finds that the 
testimony given in the September 1983 hearing is not evidence 
that would warrant reopening the previously denied claim of 
service connection for a psychiatric disorder.  

As noted, the parties to the joint motion to remand also 
noted that the Board had stated that medical records from the 
Wesley Medical Center, additional statements from friends and 
relatives, and articles downloaded from the worldwide web 
were not material.  As the joint motion noted, the Board 
supported that conclusion by stating that the new medical 
evidence was not sufficient to establish a relationship 
between a current acquired psychiatric disorder and the 
Veteran's military service, and that the articles were too 
generic in nature to be helpful in assessing the Veteran's 
specific case.  The Board notes, however, that the parties 
did not agree that this constituted error.  Nevertheless, the 
Board will discuss that evidence here.  The Board notes that 
the medical evidence from the Wesley Medical Center, and the 
articles and abstracts downloaded from the worldwide web, 
were not received until after the Veteran's death.  Because 
they were not of record at the time of the Veteran's death, 
they may not be considered in deciding whether the petition 
to reopen the previously denied psychiatric disorder claim 
should be reopened.  38 U.S.C.A. § 5121; 38 C.F.R. 
§ 3.1000(a).  

Additionally, there is nothing in the record to suggest that 
the records from Wesley meet any of the Hayes exceptions 
discussed above that would allow consideration of the Wesley 
records even though submitted after death.  

In light of the foregoing, the Board finds that the claim to 
reopen for accrued benefits purposes should be denied.  As 
already noted, the Veteran was never service connected for 
any disability.  Moreover, as noted in the above discussion, 
the evidence of record at the time of his death has not been 
shown to warrant reopening.  

On review of the entire record, the Board finds that at the 
time of the Veteran's death he was not entitled to any 
periodic monetary benefits, and that there were therefore no 
accrued benefits due to the Veteran at the time of his death 
that could be paid to a survivor.  Entitlement to accrued 
benefits therefore is not warranted.  

III.  Cause of Death

The appellant contends that the cardiovascular disease that 
caused the Veteran's death was caused by his episodes of what 
she calls "heat stroke" in service.  

The appellant's claim for service connection for the cause of 
the Veteran's death (COD) was denied in a Board decision 
dated in July 1990.  The appeal was denied because the Board 
found that the cardiovascular disease from which the Veteran 
died was not present in service and was not medically 
demonstrated until many years after service; it was therefore 
not incurred in or aggravated during service, nor manifest 
within the presumptive period following discharge from 
service.  

The Board notes that the appellant's May 2003 claim specified 
that she was seeking "widows pension w[ith] A+A [aid and 
attendance]."  No mention was made regarding reopening her 
previously denied claim for service connection for the COD.  
Nevertheless, in correspondence dated in June 2005, the 
appellant's attorney contended that, in its 2003 rating 
decisions, the RO erred by not adjudicating a claim of 
service connection for COD.  The attorney also stated that 
the appellant waived RO consideration of all evidence and 
argument regarding a claim of service connection for COD, 
requested that attached argument and articles from various 
sources be construed as new and material evidence in support 
of reopening the previously denied claim of service 
connection for COD, and requested that the Board adjudicate a 
COD claim without the RO having adjudicated the claim in the 
first instance, notwithstanding that the Board, as an 
appellate body, does not adjudicate claims in the first 
instance.  

While the RO's September 2003 rating decision did not 
specifically address the issue of COD, in its September 15, 
2003, notice letter to the appellant, the RO noted that it 
had denied dependency and indemnity compensation (DIC) 
because there was no evidence to show that the Veteran's 
death was related to military service.  In her February 2004 
notice of disagreement, the appellant specifically presented 
arguments related to the COD claim, indicating that she was 
disagreeing with the DIC denial based on service connection 
for the cause of the Veteran's death.  The RO therefore 
prepared a statement of the case that discussed the merits of 
a COD claim (whether acute heat reactions contributed to the 
Veteran's death).  This was done in the context of addressing 
the accrued benefits claim.  In her substantive appeal, the 
appellant indicated that she desired to appeal all issues.  

Consequently, given the manner in which this issue was 
handled by the RO, and because there was a previous denial by 
the Board in 1990, the Board determined in an August 2006 
action (that was separate from the August 2006 Board decision 
that vacated the 1984 decision) that consideration must now 
be given to whether new and material evidence has been 
presented since the 1990 denial adequate to reopen the claim 
of service connection for the cause of the Veteran's death.  
Because this had not yet been done by the RO, and the issue 
was therefore remanded for that purpose.  

As noted in the preceding section, if a claim of entitlement 
to service connection has been previously denied and that 
decision became final, the claim can be reopened and 
reconsidered only if new and material evidence is presented 
with respect to that claim.  38 U.S.C.A. § 5108; Manio, 
supra.

The Board notes that the regulation governing new and 
material evidence was changed, effective August 29, 2001.  
Under the new regulation, "new" evidence is evidence not 
previously submitted to agency decision makers.  "Material" 
evidence is evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a) (2008).  Since the application to reopen this 
previously denied claim of service connection for cause of 
the Veteran's death arose no earlier than the appellant's 
February 2004 notice of disagreement that presented arguments 
related to the COD claim, the current regulation governing 
new and material evidence, effective August 29, 2001, is for 
application here.  

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability that was 
incurred in or aggravated by active service, or which was 
proximately due to or the result of a service-connected 
condition, was either a principal or contributory cause of 
death.  38 U.S.C.A. §§ 1110, 1310; 38 C.F.R. §§ 3.303, 
3.312(a).  For a service-connected or compensable disability 
to be the principal cause of death, it must singularly, or 
jointly with some other condition, be the immediate or 
underlying cause of death, or be etiologically related 
thereto.  38 C.F.R. § 3.312(b).  For a service-connected 
disability to be a contributory cause of death, it must be 
shown that it contributed substantially or materially to his 
death, that it combined to cause death, or aided or lent 
assistance to the production of death.  38 C.F.R. § 3.312(c).  

As noted, the Board decision dated in July 1990 denied 
service connection for the cause of the Veteran's death 
because it found that the cardiovascular disease from which 
the Veteran died was not present in service and was not 
medically demonstrated until many years after service.  The 
Board therefore concluded that it was not incurred in or 
aggravated during service, nor manifest within the 
presumptive period following discharge from service.  

Thus, in order to reopen the appellant's claim there must be 
received new and material evidence that is neither cumulative 
nor redundant of the evidence of record at the time of the 
last prior denial of the claim in July 1990, and that raises 
a reasonable possibility of showing that the cardiac arrest 
due to ventricular arrhythmia shown on the Veteran's death 
certificate to have caused the Veteran's death was related to 
his military service.  

At the time of the Board's July 1990 denial of service 
connection for the Veteran's cause of death, the evidence of 
record consisted of the Veteran's SMRs, described in 
pertinent part in the preceding section; the report of a VA 
examination dated in July 1944 that determined that the 
Veteran's cardiovascular system was normal; and private 
medical records reflecting treatment from 1966 to 1976 that 
revealed normal EKGs in 1966, 1971, and 1972.   A June 1976 
examination report revealed a Grade I systolic murmur with a 
sinus bradycardia.  VA treatment records from 1975 revealed a 
diagnosis of general arteriosclerosis.  Private hospital 
records from 1979 diagnosed atrial fibrillation.  

Also of record at the time of the Board's July 1990 decision 
are statements from friends and family members, as well as 
private medical records showing that a permanent pacemaker 
was inserted in January 1981.  The final diagnosis then was 
probable cardiac syncope secondary to bradycardia and atrial 
fibrillation with slow ventricular rate.  Other private 
medical records show hospitalization in 1981 for a syncopal 
episode, and hospitalization in 1984 for atypical chest pain 
and ventricular arrhythmias, and for pneumonia.  Also of 
record were transcripts of the two hearings discussed in the 
preceding section.  Following the Veteran's death in June 
1984, additional evidence was added, consisting of duplicate 
copies of the Veteran's SMRs and of private medical records 
from before his death.   

Most of the evidence and argument received since the Board's 
July 1990 decision consists of multiple submissions of 
previously received evidence, including portions of the 
Veteran's SMRs, private medical records, statements from 
friends and relatives, and statements from the Veteran's 
treating physicians.  Since this evidence was either 
duplicative of evidence of record at the time of the Board's 
July 1990 decision or is redundant, it does not constitute 
new and material evidence, and therefore cannot be the basis 
for reopening this claim.  

Also newly received are a few pages of private medical 
records from the Wesley Medical Center dated from 1976 
through May 1984.  While these few new pages were not of 
record at the time of the Board's July 1990 decision, none is 
material because they relate to contemporaneous treatment of 
the Veteran and do not in any way relate that treatment to 
his military service.  In short, this information was known 
at the time of the 1990 denial, namely that the veteran had 
developed heart disease.

The evidence that is newly received into the record since the 
Board's July 1990 decision also includes several articles and 
abstracts of articles downloaded from the worldwide web, some 
of which were submitted multiple times.  While these articles 
are new to the record, they are not material because none 
relates to an unestablished fact necessary to substantiate 
the claim.  These articles discuss cardiovascular risk 
factors in depression, cell aging in relation to stress 
arousal and cardiovascular disease risk factors, EKG 
abnormalities in patients with heat stroke, acute myocardial 
infarction in men after heat exhaustion, arrhythmias, and 
EKGs in patients with arrhythmias.  None of these 
articles/abstracts is material because none provides evidence 
that the cardiac arrest due to ventricular arrhythmia that 
was the cause of the Veteran's death is in any way related to 
his military service.  The Board again notes that during his 
military service the Veteran's heart was found to be normal 
in the course of several examinations, and that his coronary 
disease was not diagnosed until the 1970s.  

The Board acknowledges here that the parties to the joint 
motion for remand agreed that the Board erred its November 
2007 analysis because it did not address the evidence 
contained in several articles and abstracts of articles 
downloaded from the worldwide web and submitted as evidence.  
Specifically, it was agreed that the Board did not address 
this evidence "in light of the argument advanced by 
Appellant's counsel" that EKGs were not helpful in 
diagnosing minor forms of ventricular arrhythmias, that heat 
stroke predisposes a person to certain risk of myocardial 
ischemia and conductive disturbances, and that many of the 
Veteran's service-related complaints "were in fact" the 
first signs of cardiac arrhythmias.  

In this regard, the Board notes that the U.S. Court of 
Veterans Appeals, now the United States Court of Appeals for 
Veterans Claims (Court), has held that if a medical treatise 
discusses a nexus relationship generally, the treatise by 
itself is insufficient to meet the requirement for a medical 
nexus.  Sacks v. West, 11 Vet. App. 314  (1998).  In so 
finding, the Court strongly suggested that for the Board to 
narrow a broad nexus relationship to fit the facts of a 
specific Veteran's case would be tantamount to the Board's 
relying on its own unsubstantiated medical opinion rather 
than basing its conclusions on medical evidence of record.  
Id. at 317, citing, inter alia, Colvin v. Derwinski, 1 Vet. 
App. 171, 172 (1991).  In Sacks, the Court noted that medical 
articles and treatise evidence can provide important support, 
but only when combined with an opinion of a medical 
professional, or if a medical article or treatise, standing 
alone, discusses generic relationships with a degree of 
certainty such that, under the facts of a specific case, 
there is at least plausible causality based on objective 
facts rather than on an unsubstantiated lay medical opinion.  

Here, the Board can find no professional medical opinion of 
record that can be combined with the information contained in 
the articles downloaded from the worldwide web and the 
appellant has offered none.  While there are medical records 
that discuss medical findings related to the Veteran, 
including findings and opinions related to his complaints of 
heart attack symptoms and heat exhaustion, none of those 
records discusses or corroborates the opinions expressed in 
the articles and abstracts downloaded from the worldwide web.  

As noted, it was agreed that the Board did not address this 
evidence from the worldwide web in light of arguments 
advanced by Appellant's counsel, but the appellant did not 
cite any opinion of a medical professional that could combine 
with any of the proffered articles such that they could be 
useful in this case.  Rather, the appellant's counsel merely 
provided contentions to fill in the gap.  An assertion that 
the Veteran's heat exhaustion during service led to heart 
disease and that the Board should concede as much because 
articles have been published to support such an assertion 
does not constitute new and material evidence.  It remains an 
assertion-one that is within the realm of possibilities, but 
still an assertion, unsupported by medical evidence relative 
to the specifics of this case.  In this regard, the Board 
notes that there is no evidence of record showing that 
appellant's counsel has the specialized medical education, 
training, and experience necessary to render competent 
medical opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); 38 C.F.R. § 3.159(a)(1) (2008).    

Moreover, the Board cannot find a factual basis on which to 
conclude that any of the articles or abstracts from the 
worldwide web discusses generic relationships with a degree 
of certainty such that, under the facts of a specific case, 
there is at least plausible causality based on objective 
facts rather than on an unsubstantiated lay medical opinion.  

The Board acknowledges the appellant's firm belief that the 
Veteran's in-service heat exhaustion, which she terms heat 
stroke, somehow damaged his heart, and that that led to his 
death 40 years later, notwithstanding that there is no 
medical evidence in support of that conclusion.  However, 
while the record shows that the appellant is a retired 
practical nurse, there is no evidence of record showing that 
she has the specialized medical education, training, and 
experience necessary to render competent medical opinion as 
to the etiology of the ventricular arrhythmia that brought 
about the cardiac arrest that caused the Veteran's death.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. 
§ 3.159(a)(1) (2007).  Consequently, the appellant's own 
assertions in this regard have no probative value.

The Board finds that new and material evidence has not been 
received to reopen the appellant's claim.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  Therefore, on the basis of the above 
analysis, and after consideration of all the newly received 
evidence, the Board finds that new and material evidence to 
reopen this previously denied claim has not been received, 
and the petition to reopen the claim of service connection 
for the cause of the Veteran's death is denied.  


ORDER

Entitlement to accrued benefits is denied.  

New and material evidence having not been received to reopen 
the appellant's claim of service connection for the cause of 
the Veteran's death, the application to reopen is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


